Citation Nr: 1519403	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis with liver, lung, and central nervous system involvement (sarcoidosis).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for loss of visual acuity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from August 31, 1979 to November 22, 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the Veteran's April 2012 substantive appeal, he desires to testify at a videoconference hearing at his local RO before a Veterans Law Judge (VLJ).  A letter was sent by VA to the Veteran's prior address on February 27 2015 notifying him of his upcoming video conference hearing scheduled for March 21, 2015, which was returned as unable to deliver and unable to forward in March 2015.  The Veteran did not report for the March 21, 2015 video conference hearing.  However, there are recent documents on file from the Veteran dated prior to March 2015 in which a different address is shown.  Consequently, the Veteran was not adequately notified of his March 21, 2015 video conference hearing.

Due to the above, a videoconference hearing with a member of the Board must be rescheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address on file or other correct address of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


